Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-81004-CIV-Altman/Brannon


  MELANIE DAVIS, on behalf of herself and all
  others similarly situated,

               Plaintiff,
        v.

  POST UNIVERSITY, INC.,

               Defendant.




                             DEFENDANT POST UNIVERSITY, INC.’S
                            OPPOSITION TO MOTION TO STAY CASE
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 2 of 11



                                             INTRODUCTION

             Plaintiff’s request for a blanket stay of this case pending the resolution of the appeal of

   the inapposite Cordoba1 decision should be summarily denied. As the below timeline

   demonstrates, Plaintiff’s Motion is a transparent attempt to delay the Court’s application of the

   Court of Appeals’ Salcedo2 decision to this case:

             07/26/2017 – DirecTV petitions for review under Fed. R. Civ. P. 23(f) of the district

   court’s decision certifying two classes in a case arising from DirecTV’s agent’s “unsolicited

   outbound telemarketing.”3

             09/28/2018 – Plaintiff extensively relies on Cordoba in Plaintiff’s Opposition to

   Defendant’s Motion to Dismiss Plaintiff’s Class Action Complaint at 11, 17–18 (Dkt. No. 19).

             10/05/2018 – The University details that “the plaintiff in Cordoba was subjected to

   unsolicited calls from DIRECTV’s outbound call center. . . . The Cordoba Court’s conclusion

   that DIRECTV invaded the plaintiff’s privacy makes sense in light of the fact that plaintiff had

   not invited those calls. Here, however, Plaintiff’s do-call-me requests simply cannot be traced to

   the FCC’s do-not-call rules.” Dkt. No. 22 at 4 (emphasis added). The University also expressly

   highlights that Cordoba is “currently on appeal before the Eleventh Circuit.” Id. (emphasis

   added).

             July to August 2019 – The Parties once again extensively brief the Cordoba decision in

   multiple dispositive motions. Indeed, Plaintiff relies on Cordoba in all of her briefs. See, e.g.,

   Dkt. No. 68-1 at 5, 12, 14; Dkt. No. 71 at 9, 17; Dkt. No. 73-2 at 3, 17.




   1
           Cordoba v. DirecTV, LLC, 320 F.R.D. 582 (N.D. Ga. 2017).
   2
           Salcedo v. Hanna, 936 F.3d 1162 (11th Cir. 2019).
   3
           Defendant’s Rule 23(f) Petition for Permission to Appeal from an Order on Class
   Certification at 1, Cordoba v. DirecTV, LLC, No. 17-90020 (11th Cir. July 26, 2017).
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 3 of 11



          08/20/2019 – Briefing on all matters is complete.

          09/26/2019 - The University notifies the Court of the Eleventh Circuit’s decision in

   Salcedo. In this controlling decision, the Court of Appeals ruled that even the receipt of an

   unsolicited telemarketing text message does not create “a concrete harm that meets the injury-in-

   fact requirement of Article III.” 936 F.3d at 1172. The Court of Appeals also expressly found

   that an unsolicited text message to a cell phone is not an actionable invasion of privacy because

   the receipt of such an unsolicited message is not “objectively serious and universally

   condemnable.” Id. at 1171 (quoting Restatement (Second) of Torts § 652B “cmt. d (no liability

   for one, two, or three phone calls; liability ‘only when the telephone calls are repeated with such

   persistence and frequency as to amount to a course of hounding the plaintiff.”)).

          10/16/2019 – Plaintiff “reluctantly” requests a stay pending the appeal of Cordoba,

   purportedly to avoid the inefficiency of a party “seek[ing] to use that opinion to get a second bite

   at the apple.” Mot. at 2-3.

          At this stage of the litigation, the University respectfully submits that briefing Cordoba

   again would hardly be taking a second bite at the apple. It would be tantamount to swallowing

   the core. It strains credulity that Plaintiff, after wedding her case to the Cordoba decision

   throughout this entire case, would just now stumble upon the issues on appeal and come to the

   (mistaken) realization that waiting for the appeal’s resolution would promote efficiency—more

   than a year after the University highlighted the appeal of Cordoba and months after the Parties

   completed a marathon briefing schedule. Plaintiff’s newly expressed concern for efficiency does

   not pass the smell test.

          At bottom, Plaintiff’s Motion should be denied for the following three independent

   reasons.



                                                    2
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 4 of 11



          First, resolution of the Cordoba appeal will not alter the fact that Plaintiff did not and

   cannot establish that she individually has Article III standing for each call or text for which she is

   pursuing recovery under the TCPA.

          Second, the Court is duty bound to apply the Court of Appeals’ Salcedo decision to the

   facts of this case. If the Court of Appeals found that even unsolicited telemarketing text

   messages do not cause an injury-in-fact, clearly the University’s varied communications with

   prospective students who actively requested that the University contact them cannot be

   actionable.

          Third, for similar reasons, no matter how the Cordoba decision is resolved, it will not be

   helpful to Plaintiff. No one—Plaintiff included—can have their privacy invaded by a call which

   that person expressly requested. Indeed, Cordoba is expressly limited to unsolicited

   telemarketing calls to individuals who did not have an established business relationship with the

   defendant—a finding central to the district court’s decision. Thus, resolution of the appeal will

   in no way validate Plaintiff’s attempt to certify her proposed class.

                                      STANDARD OF REVIEW

          “[T]he power to stay proceedings is incidental to the power inherent in every court to

   control the disposition of the causes on its docket with economy of time and effort for itself, for

   counsel, and for the litigants.” Sellers ex rel. 21st Century Holding Co. v. Lawson, No. 08-

   60374-CIV, 2009 WL 10698793, at *2 (S.D. Fla. Mar. 30, 2009) (quoting Landis v. N. Am. Co.,

   299 U.S. 248, 254–55 (1936)). “In determining whether a proceeding should be stayed, the court

   must weigh competing interests, including ‘[(1)] the possible damage which may result from the

   granting of the stay, [(2)] the hardship or inequity which a party may suffer in being required to

   go forward, and [(3)] the orderly cause of justice measured in terms of the simplifying or



                                                     3
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 5 of 11



   complicating of issues, proof, and questions of law which could be expected to result from a

   stay.’” Id. at *2 (quoting Filtrol Corp. v. Kelleher, 467 F.2d 242, 244 (9th Cir. 1972)). Stays are

   disfavored, however, as there is an interest in proceedings being brought to a close without

   undue delay, and thus, a party seeking to stay proceedings faces a “heavy burden.” DSMC, Inc.

   v. Convera Corp., 273 F. Supp. 2d 14, 31 (D.D.C. 2002) (denying stay); see also GFL Advantage

   Fund, Ltd. v. Colkitt, 216 F.R.D. 189, 193 (D.D.C. 2003) (“the right to proceed in court should

   not be denied except under the most extreme circumstances”).

          The precedent of this Circuit establishes that stays are disfavored even when a related

   case is pending resolution. In Ortega Trujillo v. Conover & Co. Communications, Inc., the

   Eleventh Circuit vacated a stay finding that it was “immoderate” and an abuse of discretion. 221

   F.3d 1262, 1264–65 (11th Cir. 2000). “When a district court exercises its discretion to stay a

   case pending the resolution of related proceedings in another forum, the district court must limit

   properly the scope of the stay. A stay must not be ‘immoderate.’” Id. at 1264 (quoting CTI-

   Container Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982)). Notably, the

   Eleventh Circuit ruled that even when the pending proceeding would address the same issues,

   “[t]he case law illustrates that, in a case like this one, the interests of judicial economy alone are

   insufficient to justify such an indefinite stay.” Id. at 1265.

          Further, “[t]he Eleventh Circuit disfavors the granting of a stay based on the Supreme

   Court’s grant of certiorari. A ‘grant of certiorari does not change the law.’” Arkin v. Innocutis

   Holdings, LLC, 176 F. Supp. 3d 1313, 1314 (M.D. Fla. 2016) (citation omitted). “In fact, ‘[u]ntil

   the Supreme Court issues a decision that actually changes the law, we are duty-bound to apply

   this Court’s precedent and to use it and any existing decisions of the Supreme Court to measure

   the likelihood of plaintiff’s success on the merits.’” Id.; see also Zuluaga v. Ocwen Loan



                                                      4
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 6 of 11



   Servicing, LLC, No 6:17-cv-335, 2017 WL 1684127, at *1–2 (M.D. Fla. May 3, 2017) (declining

   to stay the case pending the issuance of an appellate decision on same issue).

                                              ARGUMENT

   I.     The Court Can and Should Resolve Whether Plaintiff Has Article III Standing
          Based on the Current Record

           Without in any way attempting to reopen the briefing on whether Plaintiff herself has

   Article III standing for each of her claims under the TCPA, the University notes that there is no

   dispute between the Parties that Plaintiff herself must have standing in order to represent the

   proposed class. A review of both the Cordoba decision and the Appellant’s brief, however,

   reveal that the standing of the absent class members is the only standing issue being reviewed by

   the Court of Appeals. See Cordoba, 320 F.R.D. at 593–96 (analyzing “[w]hether the Proposed

   IDNC Class Lacks Standing”); Appellant’s Brief at 9–22 (Dkt. No. 99-1). In other words,

   DirecTV did not challenge, and is not seeking review of, the named Plaintiff’s standing, let alone

   whether Cordoba suffered an injury-in-fact for each call he received.

          That is not this case. The University has consistently challenged Plaintiff’s standing.

   And because each call is its own claim under the TCPA, 47 U.S.C. § 227(c)(5), the University

   has also consistently challenged Plaintiff’s inconsistent attempts to recover for constantly

   shifting calls and texts on a per message basis. This includes her attempt to recover for a text

   message she never received, as well as her failure to present any evidence of any injury for the

   calls and texts she did. See, e.g., Dkt. No. 80-1 at 11–14, 16–20; Dkt. No. 92 at 1–4.

          In short, resolution of the Cordoba appeal will not even address, let alone control, these

   distinct issues related to Plaintiff’s individual standing. Plaintiff therefore has not met her heavy

   burden to establish that a blanket stay of this case is appropriate.




                                                     5
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 7 of 11



   II.     The Court Is Duty Bound to Apply Salcedo to the Facts of This Case

           As detailed above, the Eleventh Circuit has ruled that lower courts “are duty-bound to

   apply this Court’s precedent” unless and until there is “a decision that actually changes the law.”

   Gissendaner v. Comm’r, Georgia Dep’t of Corr., 779 F.3d 1275, 1284 (11th Cir. 2015). The

   Court of Appeals’ recent Salcedo decision directly addresses Article III standing—or the lack

   thereof—in the context of the receipt of unsolicited telemarketing text messages. In so doing,

   the Court of Appeals provided clear, controlling authority that the Court is duty bound to apply

   here.

           Indeed, the Court of Appeals provided a clear roadmap for analyzing Plaintiff’s

   individual and class claims. The court first looked to the statute itself: “We first note what

   Congress has said in the TCPA’s provisions and findings about harms from telemarketing via

   text message generally: nothing. The TCPA is completely silent on the subject of unsolicited

   text messages.” Salcedo, 936 F.3d at 1168–69. Further, Congress’s legislative “findings in the

   TCPA show a concern for privacy within the sanctity of the home that do not apply to text

   messaging: ‘Unrestricted telemarketing . . . can be an intrusive invasion of privacy,’ and ‘[m]any

   consumers are outraged over the proliferation of intrusive, nuisance calls to their homes from

   telemarketers.’” Id. at 1169.

           Looking to the statutory provisions at issue here, and as the University has extensively

   briefed already, Congress was expressly concerned with “the need to protect residential

   telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

   object.” 47 U.S.C. § 227(c)(1) (emphasis added). Congress went a step further, mandating that

   the term “telephone solicitation” expressly excludes “a call or message (A) to any person with

   that person’s prior express invitation or permission, (B) to any person with whom the caller has



                                                    6
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 8 of 11



   an established business relationship.” 47 U.S.C. § 227(a)(4).

          In other words, Congress was not concerned with solicited telemarketing, let alone varied

   transactional messages, but specifically with unsolicited telemarketing. And as the Court of

   Appeals held further, Congress was specifically concerned about “‘intrusive invasion[s] of

   privacy’ into the home when it enacted the TCPA.” Salcedo, 936 F.3d at 1170; see also id. at

   1169 (distinguishing between calls to landlines invading “the sanctity of the home” with

   messages to cell phones, which “are often taken outside of the home and often have their ringers

   silenced, presenting less potential for nuisance and home intrusion”). Further, relevant to

   Plaintiff’s frequent conflation of Congress and the FCC, the Court of Appeals notably dismissed

   “deference to the FCC’s interpretation of the TCPA” in the context of analyzing Article III

   standing because “the Supreme Court has specifically instructed us to consider the judgment of

   Congress.” Id. at 1169 (emphasis in original). And at no point has Congress ever elevated the

   receipt of solicited calls as the type of “harm” addressable in court. Quite the opposite.

   Congress expressly carved such calls out of Subsection (c) of the statute.

           Finally, even for the unsolicited autodialed telemarketing text message before it, the

   Court of Appeals went on to find that the receipt of such a message did not have “a close

   relationship to a harm that has traditionally been regarded as providing a basis for a lawsuit in

   English or American courts.” Id. at 1171. In order to find such harm, the court looked to “the

   generally accepted tort of intrusion upon seclusion,” which requires “invasions of privacy that

   would be ‘highly offensive to a reasonable person.’” Id. (quoting Restatement (Second) of Torts

   § 652B (“cmt. d (no liability for one, two, or three phone calls; liability ‘only when the telephone

   calls are repeated with such persistence and frequency as to amount to a course of hounding the

   plaintiff”)). As the University has extensively briefed throughout this case, there can be no



                                                    7
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 9 of 11



   invasion of an individual’s privacy when that person has expressly invited the contact. See, e.g.,

   Dkt. No. 22 at 1; Dkt. No. 70-1 at 2, 11–12. Plaintiff’s position is like calling the cops for a

   trespass because your dinner guests arrived on time.

          At bottom, given the Court of Appeals’ controlling decision in Salcedo that even an

   unsolicited autodialed telemarketing message to a cell phone does not create an injury-in-fact,

   any contention that Plaintiff, or anyone else, was injured by the University’s solicited calls is

   without merit. Crediting Plaintiff’s theory of the case would therefore create an untenable

   contradiction with the Eleventh Circuit’s binding Article III precedent.

   III.   Cordoba Is Expressly Inapplicable to Solicited Telephones Calls

          As the University has repeatedly briefed, the Cordoba court’s holding was expressly

   predicated on the absence of an established business relationship, i.e., that all the calls at issue

   were unsolicited telephone solicitations:

                  Plaintiff’s reliance on certain cases, however, goes beyond being
                  merely hypocritical. For example, Plaintiff quotes Cordoba v.
                  DirecTV, LLC, 320 F.R.D. 582 (N.D. Ga. 2017) — another case
                  involving unsolicited calls — for the proposition that calls received
                  in violation of the Subsection (d) regulations provide a private right
                  of action. Opp. at 9. But Plaintiff neglects to inform the Court that
                  the Cordoba court immediately qualifies this statement, ruling that
                  such calls would “not [be] actionable if a seller has an
                  ‘established business relationship’ (‘EBR’) with a customer.” Id.
                  at 587 (emphasis added).

   Dkt. No. 74 at 9–10. Indeed, the court in Cordoba expressly grounded its standing determination

   on the unsolicited nature of the calls before it: “the Court finds that ‘[u]nsolicited telemarketing

   phone calls or text messages, by their nature, invade the privacy and disturb the solitude of their

   recipients,’” sufficient to confer Article III standing. Cordoba, 320 F.R.D. at 596 (emphasis

   added) (quoting Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)).

          To be sure, the Eleventh Circuit expressly rejected the Ninth Circuit’s Van Patten


                                                      8
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 10 of 11



   decision on which Cordoba is based. Salcedo, 936 F.3d at 1172 (“We decline to adopt [Van

   Patten’s] reasoning and instead embrace more fully the Supreme Court’s instruction for a ‘close

   relationship’ to a traditionally redressable harm.”). Thus, not only is Cordoba now in direct

   conflict with Court of Appeals precedent, the decision by its terms does not extend to the

   solicited calls at issue in this case. Again, the Cordoba court expressly held that such solicited

   calls are not actionable under the TCPA. The University agrees.

          Thus, no matter how many times Plaintiff falsely contends that the Eleventh Circuit will

   be addressing “the precise” or “the exact Article III standing issue” presented in this case, Mot.

   at 1–2, repetition will not make it true. Resolution of the Cordoba appeal will not disturb the

   common sense notion that expressly inviting telephone calls does not result in an invasion of

   privacy when—and if—those calls are received.

                                            CONCLUSION

            For the foregoing reasons, the University respectfully requests that the Court deny

   Plaintiff’s Motion to Stay.

   Dated: October 25, 2019                       Respectfully submitted,

                                                 By: /s/ Mary Joanne Dowd
                                                 Mary Joanne Dowd, # 368970
                                                 Adam Bowser, (admitted pro hac vice)
                                                 Samantha Collins, (admitted pro hac vice)
                                                 ARENT FOX LLP
                                                 1717 K Street, N.W.
                                                 Washington, DC 20006-5344
                                                 (202) 857-6000 (telephone)
                                                 (202) 857-6395 (facsimile)
                                                 mary.dowd@arentfox.com
                                                 adam.bowser@arentfox.com
                                                 samantha.collins@arentfox.com
                                                 Attorneys for Post University, Inc.




                                                    9
Case 9:18-cv-81004-RKA Document 101 Entered on FLSD Docket 10/25/2019 Page 11 of 11



                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 25, 2019, the foregoing was filed electronically with the
   Clerk of Court and served by Notice of Electronic Filing from the Court’s electronic filing
   system upon the following:

   Bradford R. Sohn
   THE BRAD SOHN LAW FIRM PLLC
   2600 South Douglas Rd., Suite 1007
   Coral Gables, Florida 33134
   Tel: (786) 708-9750
   Fax: (305) 397-0650
   brad@sohn.com

   Jeremy M. Glapion
   THE GLAPION LAW FIRM, LLC
   1704 Maxwell Drive
   Wall, New Jersey 07719
   Tel: (732) 455-9737
   Fax: (732) 709-5150
   jmg@glapionlaw.com
   Attorneys for Plaintiff




                                                /s/ Mary Joanne Dowd
                                                  Mary Joanne Dowd




                                                   10
